Plaintiffs appeal from a judgment dismissing their suit on an exception of no cause of action.
The defendants in the case are the same as the defendants in the case of Charles Wirth, Sr., v. Albert et al. (La. Sup.)141 So. 1,1 this day decided; and, except as to the parties plaintiff, the amount involved, and the numbers of the interim certificates, the cases are identical. What we said in affirming the judgment in the other case is equally applicable to the present case.
For the reasons assigned in Wirth v. Albert, supra, the judgment appealed from is affirmed.
1 174 La. 374. *Page 388